—Order, Supreme Court, Bronx County (Alan Saks, J.), entered December 21, 1994, which, insofar as appealed from, denied defendants’ motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs.
Bronx County is the residence of plaintiff, who was injured in Yonkers when he fell from a scaffold while installing siding at defendants’ residence. Defendants’ motion for a change of venue from Bronx County to Westchester County is based on alleged "convenience” of three investigating Yonkers police officers, whose materiality as witnesses is dubious to begin with, and who, defendants concede, are stationed 12 miles from the Bronx courthouse and 10 miles from the Westchester courthouse. The motion is utterly without merit. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.